  4:11-cr-03096-RGK-CRZ Doc # 79 Filed: 06/10/20 Page 1 of 1 - Page ID # 383




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:11CR3096

       vs.
                                                           ORDER
BRIAN CRAIG DEVINO,

                   Defendant.


     The defendant’s Bureau of Prisons medical records have been filed as a sealed
document.

      IT IS ORDERED that:

      (1) The undersigned’s chambers staff shall provide counsel of record with
a copy of the sealed Bureau of Prisons medical records (Filing no. 78).

       (2) Upon receipt of the Probation Office’s report and recommendation
concerning the defendant’s compassionate release motion, the undersigned will
further progress this case.

      Dated this 10th day of June, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
